Citation Nr: 1531401	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for PTSD


REPRESENTATION

The Veteran represented by:    Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in January 2013, the Veteran submitted additional evidence in support of his claims and in June 2015 waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that his PTSD symptoms have worsened since the last VA examination in October 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran has also been diagnosed with a depressive disorder and the October 2011 VA examiner suggested that some of the symptoms overlap both the diagnosis for PTSD and the depressive disorder, but other symptoms are unique to each diagnosis.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional mental health disabilities, and if so, which ones are related to service, or whether the PTSD aggravates the other disabilities.  The Board can then determine the rating for all service-connected mental health disorders based on all psychological symptoms and impairments, without differentiation, but without assigning evaluations for the same symptoms under more than one code.  See 38 C.F.R. §§ 4.14, 4.125.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from January 2013 to the present.   

2.  Provide the Veteran with a VA mental health examination to determine the current severity of the Veteran's PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms such as, but not limited to, panic attacks.  If feasible, the examiner should specifically include a GAF score due solely to the PTSD.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

If the examiner determines that the Veteran has a separate diagnosis of depressive disorder, or something else, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) the separately diagnosed disorder had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the disorder is not related to service, is it at least as likely as not (50 percent probability or more) the disorder is aggravated by his service-connected PTSD.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is also asked to distinguish the symptoms that are associated with his service-connected PTSD, from symptoms attributable to other nonservice-connected psychiatric disabilities, to the extent possible.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claim for an increased rating for PTSD.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




